Citation Nr: 1607760	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for low back disability, claimed as degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently returned to the RO in Detroit, Michigan.

When this case was before the Board in June 2013, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Board remanded this case in June 2013 for a VA examination and opinion.  In its remand, the Board noted that the Veteran's service treatment records (STRs) show that he was treated for lower back pain in January 1989 and May 1989, and on those occasions he was diagnosed with musculoskeletal pain and lower back strain, respectively.  The Board also noted that an October 1997 VA X-ray study of the Veteran's lumbar spine showed that the disc space between L5 and S1 appeared minimally narrowed.  In addition, the Board noted that a November 2006 magnetic resonance imaging (MRI) of the spine showed degenerative disc disease at L4-5 and L5-S1.

In its remand, the Board instructed that the examiner was to provide an opinion as to whether any currently shown lower back disability is etiologically related to the Veteran's active duty.  The Board instructed the examiner to indicate whether it is as likely as not that the Veteran's in-service symptoms of back pain represent the earliest manifestations of his current disability. 

Pursuant to the remand, the Veteran was afforded a VA examination in November 2013.  The examiner noted the Veteran's reports that he had injured his back in an automobile accident, and that he had fallen on ice in 1997.  The examiner stated that the Veteran's STRs show an examination for low back pain in 1997 after a fall on ice.  The examiner also stated that no other complaints or examinations for back pain are noted.

The Board notes that although the Veteran served on active duty only from June 1987 to June 1991, the examiner stated that the Veteran's STRs showed he was treated for lower back pain in 1997 after a fall on ice.  The examiner then stated that the record did not include any additional complaints or examinations related to back pain, even though the Veteran's STRs show treatment for lower back pain in January 1989 and May 1989.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The November 2013 examiner did not discuss the Veteran's January 1989 and May 1989 in-service treatment for lower back pain, the October 1997 X-ray study or the November 2006 MRI results, as instructed by the Board's remand.  In addition, the examiner appears to have misunderstood the Veteran's period of military service as including his treatment for lower back pain in 1997, despite his service ending in June 1991.  For these reasons, the Board finds that the November 2013 examiner failed to comply with the Board's remand instructions and that the examination report is not adequate for adjudication purposes.  As such, a remand for an additional VA examination and opinion is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously performed an examination or proffered an opinion in this case, to determine the nature and etiology of his lower back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should identify all low back disorders that have been present during the period of the claim.  

For each low back disorder present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during service or is otherwise etiologically related to his naval service.

In providing this opinion, the examiner must address the competent statements submitted by the Veteran.

The examiner must also address the Veteran's STRs showing he was treated for lower back pain in January 1989 and May 1989 and diagnosed with musculoskeletal back pain and lower back strain on those occasions, respectively.  The examiner must also consider and discuss the October 1997 X-ray study showing disc space narrowing and the November 2006 MRI showing degenerative disc disease.

The examiner must provide a rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



